Case 1:20-cv-01691-DCJ-JPM Document 11 Filed 04/06/21 Page 1 of 1 PageID #: 102




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 AJONG LEONEL NZUH                         CIVIL DOCKET NO. 1:20-CV-01691-P
 #A213 315 457, Plaintiff

 VERSUS                                    JUDGE DAVID C. JOSEPH

 CHAD WOLF,                                MAGISTRATE JUDGE JOSEPH H.L.
 Defendant                                 PEREZ-MONTES


                                    JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 8], and after a de novo review of the record,

 noting the absence of objection, having determined that the findings and

 recommendations are correct under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Motion for Temporary

 Restraining Order [ECF No. 6] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Petition for Writ of Habeas Corpus

 under 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED WITHOUT PREJUDICE.

       THUS, DONE AND SIGNED in Chambers on this 6th day of April 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
